UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5968 John Hancock Municipal Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: November 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2007 (unaudited) Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 8 % (Cost $ ) Arizona 0.49% Arizona Health Facilities Auth, Rev Ref Phoenix Memorial Hosp (G)(H) Zero 06-01-21 D $2,150 43,000 Maricopa County Industrial Development Auth, Rev Mtg Back Secs Prog Ser 1998B 6.200% 12-01-30 Aaa 315 318,103 Navajo County Industrial Development Auth, Rev Stone Container Corp Proj (G) 7.200 06-01-27 B 1,000 1,009,710 Phoenix Civic Improvement Corp District, Rev Conc Cap Apprec Civic Plaza Ser 2005B (Zero to 7-1-13 then 5.500%)(O) Zero 07-01-28 AAA 1,000 857,470 California 23.80% California Pollution Control Financing Auth, Rev Ref Waste Management 5.000 01-01-22 BBB 3,000 2,876,820 California, State of, Gen Oblig Unltd 5.125 04-01-23 A+ 2,000 2,107,560 Foothill/Eastern Transportation Corridor Agency, Rev Ref Toll Rd Cap Apprec Zero 01-15-25 BBB- 5,000 1,878,800 Rev Toll Rd Cap Apprec Sr Lien Ser 1995A Zero 01-01-19 AAA 30,000 18,780,300 Rev Toll Rd Sr Lien Ser 1995A 6.000 01-01-16 AAA 17,500 18,480,700 Golden State Tobacco Securitization Corp, Rev Ref Asset Backed Bond Ser 2007A-2 Zero 06-01-37 BBB 5,000 3,228,600 Madera, County of, Rev Cert of Part Valley Childrens Hosp 6.500 03-15-15 AAA 13,185 14,960,756 Millbrae, City of, Rev Magnolia of Milbrae Proj Ser 1997A (G) 7.375 09-01-27 BB 1,750 1,803,953 Sacramento City Financing Auth, Rev Convention Ctr Hotel Sr Ser 1999A (G) 6.250 01-01-30 BB+ 4,000 3,987,400 San Bernardino, County of, Rev Ref Cert of Part Med Ctr Fin Proj 5.500 08-01-17 AAA 9,130 9,994,885 Rev Ref Cert of Part Med Ctr Fin Proj 5.500 08-01-22 A+ 2,500 2,737,950 San Diego Redevelopment Agency, Rev Tax Alloc City Heights Proj Ser 1999A (G) 5.750 09-01-23 BB 25 25,248 Page 1 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2007 (unaudited) San Joaquin Hills Transportation Corridor Agency, Rev Toll Rd Conv Cap Apprec Ser 1997A 5.650 01-15-17 BB- 10,000 9,939,500 Rev Toll Rd Jr Lien Zero 01-01-10 AAA 6,250 5,824,313 Rev Toll Rd Sr Lien Zero 01-01-14 AAA 5,000 4,012,050 Rev Toll Rd Sr Lien Zero 01-01-17 AAA 4,900 3,412,997 Rev Toll Rd Sr Lien Zero 01-01-20 AAA 2,000 1,186,100 Santa Ana Financing Auth, Rev Lease Police Admin & Hldg Facil Ser 1994A 6.250 07-01-19 AAA 2,000 2,393,340 Colorado 0.9 7 % E-470 Public Highway Auth, Rev Cap Apprec Sr Ser 2000B Zero 09-01-34 BBB- 7,000 1,046,080 Northwest Parkway Public Highway Auth, Rev 1st Tier Sub Ser 2001D 7.125 06-15-41 CCC 3,000 3,362,490 Delaware 0.71% Charter MAC Equity Issuer Trust, Preferred Tax Exempt Shares Ser A-4-1 (K)(S) 5.750 04-30-15 A3 3,000 3,218,640 Florida 5.29% Bonnet Creek Resort Community Development District, Rev Spec Assessment (G) 7.375 05-01-34 BB+ 1,500 1,575,015 Rev Spec Assessment (G) 7.250 05-01-18 BB+ 1,000 1,057,120 Capital Projects Finance Auth, Rev Student Hsg Cap Projs Ln Prog Ser 2000A (G) 7.850 08-15-31 AA 3,500 3,974,460 Rev Student Hsg Cap Projs Ln Prog Ser 2001G (G) 9.125 10-01-11 BBB 900 950,877 Capital Trust Agency, Rev Seminole Tribe Convention Ser 2003A 8.950 10-01-33 AAA 3,000 3,767,820 Crossings at Fleming Island Community Development District, Rev Ref Spec Assessment Ser 2000C (G) 7.100 05-01-30 BBB- 1,000 1,034,630 Hernando, County of, Rev Criminal Justice Complex 7.650 07-01-16 AAA 500 641,575 Midtown Miami Community Development District, Rev Spec Assessment Ser 2004A (G) 6.000 05-01-24 BB 1,000 922,450 Orange County School Board, Rev Ref Cert of Part Ser 1997A Zero 08-01-13 Aaa 5,000 4,045,850 Orlando Urban Community Development District, Rev Spec Assessment Cap Imp Ser 2001A (G) 6.950 05-01-33 BB+ 2,500 2,764,225 Orlando Utilities Commission, Rev Ref Wtr & Elec Sys Sub Ser 1989D 6.750 10-01-17 AA 2,200 2,619,914 Page 2 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2007 (unaudited) Stoneybrook West Community Development District, Rev Spec Assessment Ser 2000A (G) 7.000 05-01-32 BBB 410 426,761 Rev Spec Assessment Ser 2000B (G) 6.450 05-01-10 BBB 120 120,252 Georgia 5.22% Atlanta, City of, Rev Tax Alloc Eastside Proj Ser 2005B (G) 5.600 01-01-30 BB+ 1,000 951,570 Georgia Municipal Electric Auth, Rev Preref Ser 1993Z 5.500 01-01-20 AAA 150 166,455 Rev Preref Ser 1998Y 6.500 01-01-17 AAA 60 69,967 Rev Ref Pwr Ser 1993BB 5.700 01-01-19 A+ 1,000 1,107,210 Rev Ref Pwr Ser 1993C 5.700 01-01-19 AAA 5,000 5,723,250 Rev Ref Pwr Ser 1994EE 7.250 01-01-24 AAA 2,000 2,677,100 Rev Ref Pwr Ser 1998Y 6.500 01-01-17 AAA 145 169,989 Rev Unref Bal Ser 1993Z 5.500 01-01-20 AAA 5,690 6,287,962 Rev Unref Bal Ser 1998Y 6.500 01-01-17 AAA 4,635 5,362,185 Monroe County Development Auth, Rev Ref Poll Control Oglethorpe Pwr Corp Scherer Ser 1992A 6.800 01-01-12 A 1,000 1,110,030 Illinois 8.03% Chicago Board of Education, Rev Ref Ser 2005A 5.500 12-01-26 AAA 5,290 6,078,633 Gen Oblig Unltd Cap App Sch Reform Ser 1999A Zero 12-01-18 AAA 5,440 3,403,155 Chicago, City of, Gen Oblig Unltd Cap App City Colleges Zero 01-01-16 AAA 2,850 2,057,558 Gen Oblig Unltd Tax Alloc Jr Pilsen Redev Ser 2004B (G) 6.750 06-01-22 BBB+ 3,000 3,158,520 Illinois Development Finance Auth, Rev Ref Commonwealth Edison Co Proj 5.850 01-15-14 AAA 3,000 3,348,360 Illinois Finance Auth, Rev Resurrection Health Ser 2005B (P) 3.680 05-15-35 AAA 795 795,000 Kane County Community School District No 304, Gen Oblig Unltd Cap Apprec Ser 2004A Zero 01-01-17 Aaa 4,705 3,193,660 Lake County Community Unit School District No. 95 Gen Oblig Unltd Cap Apprec Lake Zurich Zero 12-01-18 AAA 3,000 1,852,440 Lake County Community Unit School District No. 24 Gen Oblig Unltd Cap Apprec Millburn Zero 01-01-22 AAA 2,440 1,264,725 Metropolitan Pier & Exposition Auth, Rev Cap Apprec McCormick Pl Expn Ser 1993A Zero 06-15-15 AAA 1,500 1,117,635 Page 3 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2007 (unaudited) Rev Ref Cap Apprec McCormick Proj Zero 06-15-15 AAA 1,000 745,090 Rev Ref Cap Apprec McCormick Proj Ser 1996A Zero 12-15-16 AAA 2,330 1,618,604 Round Lake Beach, Village of, Rev Spec Tax Lakewood Grove Spec Serv Area No. 1 (G) 6.700 03-01-33 AA 1,000 1,150,520 Southern Illinois University, Rev Cap Apprec Housing & Auxilary Sys Ser 1993A Zero 04-01-15 AAA 1,000 750,550 Will County Community Unit School District No. 365, Gen Oblig Cap Apprec Comp Int Ser 1997B Zero 11-01-14 AAA 3,510 2,695,961 Gen Oblig Unltd Cap Apprec Zero 11-01-21 AAA 5,780 3,085,769 Indiana 0.21% Vanderburgh County Redevelopment Commission, Rev Dist Tax Increment 5.000 02-01-26 A- 1,000 957,330 Iowa 1.17% Iowa Finance Auth, Rev Ref Hlth Facil Care Initiatives Proj Ser 2006 A 5.500 07-01-21 BBB- 1,250 1,269,588 Rev Ref Hlth Facil Care Initiatives Proj Ser 2006 A 5.500 07-01-25 BBB- 1,250 1,250,775 Iowa Tobacco Settlement Auth, Rev Asset Backed Bond Cap Apprec Ser 2005B Zero 06-01-34 BBB 3,000 2,770,410 Kentucky 1.25% Kentucky Economic Development Finance Auth, Rev Preref Norton Healthcare Ser 2000C 6.100 10-01-21 AAA 1,770 2,035,500 Rev Unref Bond Balance Norton Ser 2000C 6.100 10-01-21 AAA 3,230 3,634,105 Lousiana 0.89% Jefferson Parish Home Mortgage Auth, Rev Ref Single Family Mtg Ser 1999B 6.750 06-01-30 Aaa 610 617,540 Louisiana Local Government Environmental Facilities Community Development Auth, Rev Westlake Chemical Corp 6.750 11-01-32 BB+ 1,500 1,496,475 St. John Baptist Parish, Rev Marathon Oil Corp Ser 2007A 5.125 06-01-37 BBB+ 2,000 1,906,540 Maryland 0.92% Municipal Mortgage & Equity LLC, Bond (K)(S) 6.875 06-30-49 A3 4,000 4,159,440 Page 4 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2007 (unaudited) Massachusetts 6.30% Massachusetts Bay Transportation Auth, Rev Ref Cap Apprec Ser 2007A-2 Zero 07-01-26 AAA 13,595 5,548,799 Massachusetts, Commonwealth of, Gen Oblig Unltd Ref Ser 2004C 5.500 12-01-24 AAA 8,000 9,244,160 Rev Ref Spec Oblig Dedicated Tax 5.500 01-01-27 AAA 5,000 5,761,450 Massachusetts Development Finance Agency, Rev Boston Univ Ser 2002R-2 (P) 3.630 10-01-42 AAA 700 700,000 Rev Boston Univ Ser 2002R-4 (P) 3.630 10-01-42 AAA 560 560,000 Massachusetts Health & Educational Facilities Auth, Rev Civic Investments Inc Ser 2002B (G) 9.200 12-15-31 AA 3,500 4,424,595 Rev Preref Partners Health Care Ser 2001C 5.750 07-01-32 AA 1,915 2,090,108 Rev Unref Partners Health Care Ser 2001C 5.750 07-01-32 AA 85 90,189 Massachusetts Water Pollution Abatement Trust, Rev Unref Bal Ser 1994A 6.375 02-01-15 AAA 75 75,178 Michigan 0.23% Kent Hospital Finance Auth, Rev Met Hosp Proj Ser 2005A 6.000 07-01-35 BBB 1,000 1,038,780 Minnesota 0.80% St. Cloud, City of, Rev Ref St Cloud Hosp Oblig Group Ser 2000A 5.875 05-01-30 Aaa 2,000 2,105,800 St. Paul Housing & Redevelopment Auth, Rev Healtheast Hosp Proj 6.000 11-15-35 BB+ 1,500 1,521,720 Missouri 0.24% Fenton, City of, Rev Ref Tax Increment Imp Gravois Bluffs (G) 7.000 10-01-21 AAA 955 1,089,340 Nebraska 0.31% Omaha Public Power District, Rev Ref Elec Imp Ser 1992B 6.200 02-01-17 Aa2 1,200 1,390,680 Nevada 0.01% Nevada, State of, Gen Oblig Ltd Unref Bal Ser 1992A 6.750 07-01-09 AA+ 25 25,069 New Hampshire 0.30% New Hampshire Health & Education Facilities Auth, Rev Exeter Proj 6.000 10-01-24 A+ 1,250 1,335,863 Page 5 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2007 (unaudited) New Jersey 3.66% New Jersey Economic Development Auth, Rev Cigarette Tax 5.500 06-15-24 BBB 3,000 2,967,840 Rev Ref Newark Airport Marriot Hotel 7.000 10-01-14 Ba1 2,000 2,057,520 New Jersey Health Care Facilities Financing Auth, Rev Care Institute Inc Cherry Hill Proj (G) 8.000 07-01-27 B- 1,120 1,127,784 New Jersey Tobacco Settlement Financing Corp, Rev Preref Asset Backed Bond 6.750 06-01-39 AAA 5,000 5,834,750 Rev Preref Asset Backed Bond 6.250 06-01-43 AAA 4,000 4,568,160 New Mexico 0.45% Farmington, City of, Rev Ref Poll Control Tucson Elec Pwr Co Ser 1997A 6.950 10-01-20 B+ 2,000 2,041,560 New York 7.80% Nassau County Industrial Development Agency, Rev Ref Civic Facil North Shore Hlth Sys Projs Ser 2001B 5.875 11-01-11 A3 495 521,487 New York, City of, Gen Oblig Unltd Sub Ser 1993A-10 (P) 3.540 08-01-16 AAA 410 410,000 Gen Oblig Unltd Sub Ser 1993B-2 (P) 3.540 08-15-19 AAA 200 200,000 New York City Industrial Development Agency, Rev American Airlines JFK Intl Arpt 7.625 08-01-25 B 2,500 2,738,225 Rev Liberty 7 World Trade Ctr Ser 2005A (G) 6.250 03-01-15 BB+ 2,000 2,076,700 Rev Ref Terminal One Group Assn Proj 5.500 01-01-24 BBB+ 1,500 1,559,430 New York City Municipal Water Finance Auth, Rev Preref Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 365 393,306 Rev Unref Bal Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 375 401,700 New York City Transitional Finance Auth, Rev Ref Future Tax Sec Ser 2002A (Zero to 11-1-11 then 14.000%) (O) Zero 11-01-29 AAA 5,000 4,350,400 New York Liberty Development Corp, Rev National Sports Museum Proj Ser 2006A (G) 6.125 02-15-19 BB- 1,000 1,004,430 New York State Dormitory Auth, Rev City Univ Sys Consol 2nd Generation Ser 1993A 5.750 07-01-09 AA- 1,000 1,023,600 Rev Preref Ser 1990B 7.500 05-15-11 AA- 160 172,453 Rev Ref State Univ Edl Facil Ser 1993A 5.500 05-15-19 AA- 1,000 1,119,210 Rev Unref Bal Ser 1990B 7.500 05-15-11 AA- 190 208,521 Page 6 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2007 (unaudited) New York State Environmental Facilities Corp, Rev Ref Poll Control (P) 9.893 06-15-11 AAA 2,000 2,541,800 New York State Housing Finance Agency, Rev Ref State Univ Constr Ser 1986A 8.000 05-01-11 AAA 1,580 1,716,006 Port Auth of New York & New Jersey, Rev Ref Spec Proj KIAC Partners Ser 4 (G) 6.750 10-01-19 BBB- 8,700 8,732,451 Triborough Bridge & Tunnel Auth, Rev Ser 2006A 5.000 11-15-22 AA- 3,545 3,782,125 Westchester Tobacco Asset Securitization Corp, Rev Asset Backed Bond (Zero to 7-15-09, then 6.950%) (O) Zero 07-15-09 AAA 2,000 2,303,540 Ohio 3.13% Buckeye Ohio Tobacco Settlement Financing Auth, Rev Asset Backed Ser 2007A-2 5.875 06-01-30 BBB 2,000 1,945,300 Cuyahoga, County of, Rev Ref Cleveland Clinic Hlth Sys Ser 2003A 5.750 01-01-25 AA- 2,500 2,661,625 Milford Exempt Village School District, Gen Oblig Unltd 5.500 12-01-30 Aaa 3,325 3,872,029 Ohio State Turnpike Commission Rev Ref Bond Ser 1998A 5.500 02-15-20 AAA 5,000 5,682,200 Oklahoma 0.48% Tulsa Municipal Airport Trust, Rev Ref Ser 2000A (P) 7.750 06-01-35 B 2,000 2,155,140 Oregon 0.85% Clackamas County School District No. 12, Gen Oblig Unltd Ser 2007B Zero 06-15-28 AAA 3,130 2,762,194 Western Generation Agency, Rev Wauna Cogeneration Proj Ser 2006B (G) 5.000 01-01-14 BBB- 1,100 1,084,655 Pennsylvania 4.61% Allegheny County Hospital Development Auth, Rev Ref Health Sys West PA Ser 2007A 5.375 11-15-40 BB 3,500 3,182,620 Allegheny County Industrial Development Auth, Rev Ref Environmental Impt 5.500 11-01-16 BB+ 2,500 2,539,850 Allegheny County Redevelopment Auth, Rev Tax Alloc Pittsburgh Mills Proj (G) 5.600 07-01-23 BB+ 1,000 1,005,360 Carbon County Industrial Development Auth, Rev Reg Resource Recovery Panther Creek Partners Proj 6.700 05-01-12 BBB- 4,960 5,213,853 Page 7 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2007 (unaudited) Pennsylvania State Turnpike Commission, Rev Ref Bond Ser 2005A 5.250 07-15-30 AAA 5,000 5,635,750 Philadelphia Industrial Development Auth, Rev Commercial Dev Marriot Hotel (G) 7.750 12-01-17 B+ 3,250 3,254,778 Puerto Rico 13.52% Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (M)(P) 7.970 07-01-11 AAA 6,500 7,572,240 Rev Ref Pars & Inflos (Gtd) 6.000 07-01-11 AAA 200 216,496 Puerto Rico, Commonwealth of, Gen Oblig Unltd Residual Ser 975 (I) 5.000 07-01-18 Aaa 12,655 13,547,304 Rev Inverse Floater (M)(P) 7.720 07-01-11 AAA 14,000 16,536,240 Puerto Rico Electric Power Auth, Rev Ref Bond Ser 2007V 5.250 07-01-26 AAA 5,000 5,502,000 Puerto Rico Highway & Transportation Auth, Rev Ref Ser 2007N 5.500 07-01-26 BBB+ 2,500 2,694,250 Rev Ser PA 114 (K)(P) 8.035 07-01-11 AAA 13,130 15,057,747 Rhode Island 0.23% Tiverton, Town of, Rev Spec Oblig Tax Mount Hope Bay Village Ser 2002A (G) 6.875 05-01-22 BBB- 1,000 1,061,360 South Dakota 2.25% South Dakota Educational Enhancement Funding Corp, Rev Tobacco Settlement Asset Backed Bond Ser 2002B 6.500 06-01-32 BBB 10,000 10,161,300 Tennessee 1.08% Tennessee Energy Acquisition Corp, Rev Gas Ser 2006C 5.000 02-01-27 AA- 5,000 4,879,200 Texas 2.88% Austin, City of, Rev Ref Combined Util Sys Ser 1998 6.750 11-15-10 AAA 3,125 3,426,438 Bexar County Health Facilities Development Corp, Rev Ref Army Retirement Residence Proj 6.300 07-01-32 BBB 1,000 1,133,450 Brazos River Auth, Rev Ref Poll Control Texas Utilities Co Ser 1999A 7.700 04-01-33 BB 1,500 1,561,320 Harris, County of, Gen Oblig Ltd Zero 08-15-19 AAA 3,000 1,796,070 Houston Independent School District, Rev Cap Apprec Cesar E Chavez Ser 1998A Zero 09-15-16 AAA 900 626,670 Page 8 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2007 (unaudited) Mission Economic Development Corp. Rev Ref Solid Waste Disp 2007A 5.200 04-01-18 B+ 1,000 969,160 Sabine River Auth, Rev Ref TXU Energy Co LLC Proj Ser 2003B 6.150 08-01-22 BBB- 1,000 971,710 Tarrant County Cultural Education Facilities, Rev Ref Texas Health Resources Ser 2007A 5.000 02-15-26 AA- 2,500 2,536,675 Utah 0.46% Mountain Regional Water Special Service District, Rev Spec Assessment Spec Imp Dist No. 2002-1 (G) 7.000 12-01-18 BBB+ 895 902,894 Salt Lake City Hospital, Rev Ref IHC Hosp Inc Ser 1998A 8.125 05-15-15 AAA 1,000 1,154,370 Virginia 0.59% Pocahontas Parkway Association, Rev Toll Rd Cap Apprec Sr Ser 1998B Zero 08-15-19 AAA 5,000 2,654,950 Washington 1.62% Washington Public Power Supply System, Rev Ref Nuclear Proj No. 1 Ser 1989B 7.125 07-01-16 AA- 1,500 1,869,900 Washington, State of, Gen Oblig Unltd Ser 1990A 6.750 02-01-15 AA 1,000 1,146,600 Washington Tobacco Settlement Auth, Rev Asset Backed Bond 6.500 06-01-26 BBB 4,190 4,326,510 West Virginia 0.73% West Virginia State Hospital Finance Auth, Rev Preref Charleston Area Med Ctr 6.750 09-01-22 A2 2,400 2,638,604 Rev Unref Bal Charleston Area Med Ctr 6.750 09-01-22 A2 600 659,154 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.01% (Cost $41,000) Joint Repurchase Agreement 0.01% Joint Repurchase Agreement with UBS Securities, Inc. dated 11-30-07 at 3.050%, to be repurchased at $41,010 on 12-3-07, collateralized by $31,385 of U.S. Treasury Inflation Indexed Note, 3.875%, due 1-15-09 (valued at $41,820 including interest) 3.050% $41 41,000 Page 9 John Hancock Tax-Free Bond Fund Securities owned by the Fund on November 30, 2007 (unaudited) Total investments (Cost $ ) 101.49% Other assets and liabilities, net (1.49%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 10 John Hancock Tax-Free Bond Fund Notes to Schedule of Investments November 30, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service or Fitch where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. Unaudited. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Security is part of an inverse floater trust. (K) Direct placement securities are restricted to resale. The Fund may be unable to sell a direct placement security and it may be more difficult to determine a market value for a direct placement security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a direct placement security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidty of the Fund. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. (M) Inverse floater bond purchased on secondary market. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $7,378,080 or 1.63% of the net assets of the Fund as of November 30, 2007. The cost of investments owned on November 30, 2007, including short-term investments, was $412,990,827. Gross unrealized appreciation and depreciation of investments aggregated $39,318,932 and $3,581,005 respectively, resulting in net unrealized appreciation of $35,737,927. Notes to Schedule of Investments - Page 1 John Hancock Tax-Free Bond Fund Direct Placement Securities November 30, 2007 (unaudited) Value as a percentage Acquisition Acquisition of Fund's Value as of Issuer, description date cost net assets 11/30/07 Charter MAC Equity Issuer Trust, Preferred Tax Exempt Shares Ser A-4-1, 5.750%, 4-30-15 05-14-07 $ 3,000,000 0.71% $ 3,218,640 Municipal Mortgage & Equity, LLC, Bond, 6.875%, 6-30-49 05-07-99 $ 4,000,000 0.92% $ 4,159,440 Puerto Rico Highway & Transportation Auth, Rev Ser PA 114, 8.035%, 7-1-11 11-23-02 $ 13,641,737 3.33% $ 15,057,747 Direct Placement Securities Notes to portfolio of investments Security valuation The net asset value of Class A, Class B and Class C of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. Debt securities are valued based on the elevated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Inverse floaters Inverse floating rate notes are debt instruments with a floating rate of interest that bears an inverse relationship to changes in short-term market interest rates. Investments in this type of instrument involve special risks as compared to investments in a fixed rate municipal security. The debt instrument in which the Fund may invest is a tender option bond trust (the trust) which can be established by the Fund, a financial institution, or broker, consisting of underlying municipal obligations with intermediate to long maturities and a fixed interest rate. Other investors in the trust usually consist of money market fund investors receiving weekly floating interest rate payments who have put options with the financial institutions. The Fund may enter into shortfall and forebearance agreements by which a Fund agrees to reimburse the trust, in certain circumstances, for the difference between the liquidation value of the fixed rate municipal security held by the trust and the liquidation value of the floating rate notes. The Fund has the price risk of the underlying municipal obligations at the applicable leverage factor. Certain inverse floating rate securities held by the Fund have been created with bonds purchased by the Fund and subsequently transferred to the trust. These transactions are considered a form of financing for accounting purposes. As a result, the Fund includes the original transferred bond and a corresponding liability equal to the floating rate note issued. In addition, when the original transferred bond value and the floating rate note value are disproportionate, the Fund processes a bond swap transaction for the difference in value. The Fund does not consider the Funds investment in inverse floaters borrowing within the meaning of the 1940 Act, as amended. Inverse floating rate notes exhibit added interest rate sensitivity compared to other bonds with a similar maturity. Moreover, since these securities are in a trust form, a sale may take longer to settle then the standard two days after trade date. Notes to Schedule of Investments - Page 2 John Hancock High Yield Municipal Bond Fund Securities owned by the Fund on November 30, 2007 (unaudited) Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 104.76% (Cost $ ) California 14.02% Foothill/Eastern Transportation Corridor Agency, Rev Ref Toll Rd Cap Apprec Zero % 01-15-36 BBB- $4,000 762,680 Rev Toll Rd Cap Apprec Sr Lien Ser 1995A Zero 01-01-18 AAA 7,950 5,248,272 Golden State Tobacco Securitization Corp, Rev Asset Backed Sr Bond Ser 2007A-1 5.125 06-01-47 BBB 1,050 886,946 Rev Asset Backed Sr Bond Ser 2007A-1 5.000 06-01-33 BBB 1,500 1,314,195 Millbrae, City of, Rev Magnolia of Milbrae Proj Ser 1997A (G) 7.375 09-01-27 BB 1,000 1,030,830 San Bernardino, County of, Rev Ref Cert of Part Med Ctr Fin Proj 5.500 08-01-17 AAA 2,500 2,736,825 San Diego County Water Auth, Rev Ref Cert of Part Inverse Floater (M) (P) 7.586 04-23-08 AAA 1,000 1,017,980 Colorado 3.39% Colorado Health Facilities Auth, Rev Ref Christian Living Cmnty Proj Ser 2006A (G) 5.750 01-01-26 BB+ 1,000 964,030 E-470 Public Highway Auth, Rev Cap Apprec Sr Ser 2000B Zero 09-01-35 BBB- 15,700 2,174,450 Delaware 1.18% Charter MAC Equity Issuer Trust, Preferred Tax Exempt Shares Ser A-4-2 (S) 6.000 04-30-19 A3 1,000 1,093,340 Florida 20.45% Bonnet Creek Resort Community Development District, Rev Spec Assessment (G) 7.375 05-01-34 BB+ 1,055 1,107,761 Rev Spec Assessment (G) 7.250 05-01-18 BB+ 1,445 1,527,538 Capital Projects Finance Auth, Rev Student Hsg Cap Projs Ln Prog Ser 2000A (G) 7.850 08-15-31 AA 2,000 2,271,120 Rev Student Hsg Cap Projs Ln Prog Ser 2001G (G) 9.125 10-01-11 BBB 1,280 1,352,358 Page 1 John Hancock High Yield Municipal Bond Fund Securities owned by the Fund on November 30, 2007 (unaudited) Capital Trust Agency, Rev Seminole Tribe Convention Ser 2003A 8.950 10-01-33 AAA 1,000 1,255,940 Crossings at Fleming Island Community Development District, Rev Ref Spec Assessment Ser 2000C (G) 7.100 05-01-30 BBB- 1,000 1,034,630 Grand Haven Community Development District, Rev Spec Assessment Ser 1997B (G) 6.900 05-01-19 BBB- 775 775,651 Heritage Harbour North Community Development District, Rev Special Assessment (G) 6.375 05-01-38 BB+ 1,250 1,186,600 Miami Beach Health Facilities Auth, Rev Ref Hosp Mt Sinai Medical Ctr Ser 2001A 6.125 11-15-11 BB+ 755 784,596 Midtown Miami Community Development District, Rev Spec Assessment Ser 2004A (G) 6.000 05-01-24 BB 750 691,837 Orlando Urban Community Development District, Rev Spec Assessment Cap Imp (G) 6.000 05-01-20 BB+ 750 746,715 Poinciana Community Development District, Rev Spec Assessment (G) 6.000 05-01-37 BB+ 1,000 951,030 Rev Spec Assessment Ser 2000A (G) 7.125 05-01-31 BB+ 500 517,070 Seminole Tribe, Rev Special Obligation Ser 2007A (S) 5.250 10-01-27 BBB 1,000 958,090 South Kendall Community Development District, Rev Spec Assessment Ser 2000A (G) 5.900 05-01-35 BBB- 975 932,900 Tolomato Community Development District, Rev Special Assessment (G) 6.450 05-01-23 BB+ 1,000 987,450 Rev Special Assessment (G) 6.650 05-01-40 BB+ 1,000 982,960 Winter Garden Village Cmty Development District, Rev Spec Assessment (G) 5.650 05-01-37 BB+ 1,000 897,480 Georgia 12.98% Atlanta, City of, Rev Tax Alloc Eastside Proj Ser 2005B (G) 5.600 01-01-30 BB+ 1,500 1,427,355 Rev Wtr & Waste Wtr (I)(K) 5.000 11-01-19 AAA 10,000 10,611,300 Illinois 2.27% Chicago, City of, Gen Oblig Tax Alloc Jr Pilsen Redev Ser 2004B (G) 6.750 06-01-22 BBB+ 2,000 2,105,680 Indiana 0.75% St. Joseph, County of, Rev Econ Dev Holy Cross Village Notre Dame Proj Ser 2006A (G) 6.000 05-15-26 BB+ 230 231,051 Rev Econ Dev Holy Cross Village Notre Dame Proj Ser 2006A (G) 6.000 05-15-38 BB+ 475 463,315 Page 2 John Hancock High Yield Municipal Bond Fund Securities owned by the Fund on November 30, 2007 (unaudited) Iowa 1.33% Iowa Finance Auth, Rev Ref Hlth Care Facil Care Initiatives Proj 9.250 07-01-25 AAA 195 235,453 Rev Ref Hlth Facil Care Initiatives Proj Ser 2006 A 5.500 07-01-25 BBB- 1,000 1,000,620 Lousiana 1.08% Local Government Environmental Facilities Community Development Auth, Rev Bond 6.750 11-01-32 BB+ 1,000 997,650 Maryland 1.99% Prince Georges, County of, Rev Spec Tax Dist Victoria Falls Proj (G) 5.250 07-01-35 BB+ 1,000 904,390 Spec Oblig National Harbor Proj (G) 5.200 07-01-34 BBB 1,000 938,410 Massachusetts 9.34% Massachusetts Development Finance Agency, Rev Boston Univ Ser 2002R-2 (P) 3.630 10-01-42 AAA 1,100 1,100,000 Rev Boston Univ Ser 2002R-4 (P) 3.630 10-01-42 AAA 200 200,000 Rev Linden Ponds Inc Fac Ser 2007A (G) 5.750 11-15-42 BB+ 1,500 1,426,485 Rev Resource Recovery Ogden Haverhill Proj Ser 1998B 5.500 12-01-19 BBB 1,700 1,717,340 Massachusetts Health & Educational Facilities Auth, Rev Civic Investments Inc Ser 2002B (G) 9.200 12-15-31 AA 2,500 3,160,425 Rev Jordan Hosp Ser 2003E (G) 6.750 10-01-33 BB+ 1,000 1,054,450 Minnesota 1.08% North Oaks Senior Housing, Rev Presbyterian Homes (G) 6.000 10-01-27 BB- 1,000 997,600 Missouri 1.04% Branson Regional Airport, Rev Bond Ser 2007B (G) 6.000 07-01-25 BB- 1,000 966,770 New Jersey 5.59% New Jersey Health Care Facilities Financing Auth, Rev Care Institute Inc Cherry Hill Proj (G) 8.000 07-01-27 CCC+ 1,250 1,258,688 Rev Ref St Peters Univ Hosp Ser 2000A 6.875 07-01-30 BBB 1,000 1,041,700 New Jersey Tobacco Settlement Financing Corp, Rev Asset Backed Bond 6.250 06-01-43 AAA 1,000 1,142,040 Rev Bond Ser 2007A 5.000 06-01-41 BBB 2,080 1,742,166 Page 3 John Hancock High Yield Municipal Bond Fund Securities owned by the Fund on November 30, 2007 (unaudited) New York 4.39% New York, City of, Gen Oblig Unltd Ser 1993E2 (P) 3.540 08-01-20 AAA 300 300,000 New York City Industrial Development Agency, Rev Liberty 7 World Trade Ctr Ser 2005A (G) 6.250 03-01-15 BB+ 1,500 1,557,525 Rev Spec Facil Rev British Airways Plc Proj 5.250 12-01-32 BB- 1,000 856,400 New York City Municipal Water Finance Auth, Rev Wtr & Swr Sys Ser 2003F Subser F-2 (P) 3.540 06-15-35 AA+ 300 300,000 New York Liberty Development Corp, Rev National Sports Museum Proj Ser 2006A (G) 6.125 02-15-19 BB- 500 502,215 Port Auth of New York & New Jersey, Rev Ref Spec Proj KIAC Partners Ser 4 (G) 6.750 10-01-19 BBB- 555 557,070 Ohio 2.06% Buckeye Tobacco Settlement Financing Auth, Rev Asset Backed Bond Ser 2007A-2 5.750 06-01-34 BBB 2,000 1,908,580 Oklahoma 1.16% Tulsa Municipal Airport Trust, Rev Ref Ser 2000A (P) 7.750 06-01-35 B 1,000 1,077,570 Oregon 1.70% Western Generation Agency, Rev Wauna Cogeneration Proj Ser 2006B (G) 5.000 01-01-14 BBB- 1,105 1,089,585 Rev Wauna Cogeneration Proj Ser 2006B (G) 5.000 01-01-16 BBB- 500 485,420 Pennsylvania 0.98% Allegheny County Hospital Development Auth, Rev Ref Health Sys West PA Ser 2007A 5.375 11-15-40 BB 1,000 909,320 Puerto Rico 3.95% Puerto Rico, Commonwealth of, Gen Oblig Unltd Ser 975 (I) 5.000 07-01-18 Aaa 3,345 3,660,400 Rhode Island 0.51% Tiverton, Town of, Rev Spec Oblig Tax Mount Hope Bay Village Ser 2002A (G) 6.875 05-01-22 BBB- 445 472,305 South Carolina 1.00% Lancaster, County of, Rev Assessment Edenmoor Imp Dist Ser 2006A (G) 5.750 12-01-37 BB 1,000 922,500 Page 4 John Hancock High Yield Municipal Bond Fund Securities owned by the Fund on November 30, 2007 (unaudited) Tennessee 1.22% Johnson City Health & Educational Facilities Board, Rev Ref Hosp 1st Mtg Mtn States Hlth Ser 2000A 7.500 07-01-33 BBB+ 1,000 1,134,040 Texas 4.89% Bexar County Health Facilities Development Corp, Rev Ref Army Retirement Residence Proj 6.300 07-01-32 BBB 150 170,017 Brazos River Auth, Rev Ref Poll Control Texas Utilities Co Ser 1999A 7.700 04-01-33 CCC 1,000 1,040,880 Gulf Coast Industrial Development Auth, Rev Solid Waste Disposal Citgo Petroleum Proj 8.000 04-01-28 Baa3 2,100 2,305,359 Metro Health Facilities Development Corp, Rev Wilson N Jones Mem Hosp Proj 7.250 01-01-31 B1 1,000 1,018,300 Virginia 5.38% Peninsula Ports Auth, Rev Ref Baptist Homes Res Care Facility Ser 2006C (G) 5.375 12-01-26 BB 1,000 945,950 Pocahontas Parkway Association, Rev Toll Rd Cap Apprec Sr Ser 1998B Zero 08-15-19 AAA 5,000 2,654,950 Rev Toll Rd Cap Apprec Sr Ser 1998B Zero 08-15-30 AAA 5,000 1,385,550 Washington 1.03% Washington Tobacco Settlement Auth, Rev Asset Backed Bond 6.500 06-01-26 BBB 925 955,137 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.12% (Cost $111,000) Joint Repurchase Agreement 0.12% Joint Repurchase Agreement transaction with UBS Securities AG., dated 11-30-07 at 3.050% to be repurchased at $111,028 on 12-3-07, collateralized by $84,968 U.S. Treasury Inflation Indexed Note, 3.875%, due 1-15-09 (valued at $113,220, including interest) 3.050% $111 111,000 Page 5 John Hancock High Yield Municipal Bond Fund Securities owned by the Fund on November 30, 2007 (unaudited) Total investments (Cost $ ) 104.88% Other assets and liabilities, net (4.88%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 6 John Hancock High Yield Municipal Bond Fund Notes to Schedule of Investments November 30, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service or Fitch where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (I) Security is part of an inverse floater trust. (K) Direct placement securities are restricted to resale. The Fund may be unable to sell a direct placement security and it may be more difficult to determine a market value for a direct placement security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a direct placement security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidty of the Fund. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. (M) Inverse floater bond purchased on secondary market. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $2,051,430 or 2.21% of the net assets of the Fund as of November 30, 2007. The cost of investments owned on November 30, 2007, including short-term investments, was $88,218,808. Gross unrealized appreciation and depreciation of investments aggregated $5,924,089 and $1,540,702, respectively, resulting in net unrealized appreciation of $4,383,387. Notes to Schedule of Investments - Page 1 John Hancock High Yield Municipal Bond Fund Direct Placement Securities November 30, 2007 (unaudited) Value as a percentage Acquisition Acquisition of Fund's Value as of Issuer, description date cost net assets 30-Nov-07 Atlanta, City of, Rev Wrt & Waste Wtr 09-15-04 $10,493,559 11.45% $10,611,300 Direct Placement Securities Notes to portfolio of investments Security valuation The net asset value of Class A, Class B and Class C of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. Debt securities are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Inverse floaters Inverse floating rate notes are debt instruments with a floating rate of interest that bears an inverse relationship to changes in short-term market interest rates. Investments in this type of instrument involve special risks as compared to investments in a fixed rate municipal security. The debt instrument in which the Fund may invest is a tender option bond trust (the trust) which can be established by the Fund, a financial institution, or broker, consisting of underlying municipal obligations with intermediate to long maturities and a fixed interest rate. Other investors in the trust usually consist of money market fund investors receiving weekly floating interest rate payments who have put options with the financial institutions. The Fund may enter into shortfall and forebearance agreements by which a Fund agrees to reimburse the trust, in certain circumstances, for the difference between the liquidation value of the fixed rate municipal security held by the trust and the liquidation value of the floating rate notes. The Fund has the price risk of the underlying municipal obligations at the applicable leverage factor. Certain inverse floating rate securities held by the Fund have been created with bonds purchased by the Fund and subsequently transferred to the trust. These transactions are considered a form of financing for accounting purposes. As a result, the Fund includes the original transferred bond and a corresponding liability equal to the floating rate note issued. In addition, when the original transferred bond value and the floating rate note value are disproportionate, the Fund processes a bond swap transaction for the difference in value. The Fund does not consider the Funds investment in inverse floaters borrowing within the meaning of the 1940 Act, as amended. Inverse floating rate notes exhibit added interest rate sensitivity compared to other bonds with a similar maturity. Moreover, since these securities are in a trust form, a sale may take longer to settle then the standard two days after trade date. Notes to Schedule of Investments - Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Municipal Series Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 17, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 17, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: January 18, 2008
